An administrator may not charge interest on moneys advanced by him on account of the estate of his intestate.This was an appeal from the decree of the judge of probate, passed on an administration account, in which the administrator had charged the estate of his intestate with interest on certain sums of money which he had advanced beyond the funds in his hands belonging to the estate. — The Court disallowed the charge, observing that it was always in the power of an administrator to put himself in cash from the estate, and it was no part of his duty, as enjoined by law, to advance his own funds for the benefit of the estate.